Citation Nr: 0011778	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  96-48 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to an increased rating for postoperative 
residuals of cervical laminectomy with degenerative changes 
and C5-C6 radiculopathy, evaluated as 20 percent disabling 
from January 26, 1996, and as 40 percent disabling from 
August 24, 1996.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1996 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which denied the 
benefits sought on appeal.  

As to the June 1996 rating decision, a notice of disagreement 
was received in August 1996, a statement of the case was 
issued in August 1996, and a substantive appeal was received 
in November 1996.  As to the August 1998 rating decision, a 
notice of disagreement was received in December 1998, a 
statement of the case was issued in February 1999, and a 
substantive appeal was received in March 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been associated with the 
claims files.

2.  From January 26, 1996 until August 24, 1996, the 
veteran's postoperative residuals of cervical laminectomy 
with degenerative changes and C5-C6 radiculopathy was 
manifested by symptoms of complaints of pain, including some 
radicular discomfort, as well as some numbness in his right 
upper extremity.

3.  Since August 24, 1996, and presently, the veteran's 
postoperative residuals of cervical laminectomy with 
degenerative changes and C5-C6 radiculopathy is manifested by 
complaints of severe pain with intermittent relief, and 
weakness in the right upper extremity after repetitive 
movement.

4.  Service connection is presently in effect for 
postoperative residuals, cervical laminectomy with 
degenerative changes and C5-C6 radiculopathy, currently rated 
as 40 percent disabling; there are no other service-connected 
disabilities.

5.  The veteran has the equivalency of a high school 
education, and a few months of computer training; his past 
work experience includes a position as a forklift operator 
and a machine operator; he indicated that he became too 
disabled to work in July 1996.

6.  The veteran's service-connected cervical spine disability 
does not preclude all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
postoperative residuals of cervical laminectomy with 
degenerative changes and C5-C6 radiculopathy of the right 
shoulder muscles, from January 26, 1996 to August 24, 1996, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
postoperative residuals of cervical laminectomy with 
degenerative changes and C5-C6 radiculopathy of the right 
shoulder muscles, after August 24, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§ 4.71a, Diagnostic Code 5293 (1999).

3.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disability have not been met.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claim

The veteran claims that he has suffered an increase in the 
severity of his service-connected postoperative residuals of 
cervical laminectomy with degenerative changes and C5-C6 
radiculopathy of the right shoulder muscles, currently 
evaluated as 40 percent disabling from August 24, 1996, and 
previously evaluated as 20 percent disabling from January 26, 
1996.  When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes VA examination reports 
as recent as March 1998, the Board finds that the record as 
it stands is adequate to allow for equitable relief of the 
veteran's increased rating claim and that no further action 
is necessary to comply with the duty to assist the veteran.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
as in the present case, consideration should also be given to 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

A brief review of the history of this appeal is set forth as 
follows.  In a September 1971 rating decision the veteran was 
awarded service connection for cervical laminectomy, 
postoperative, no residuals.  A noncompensable evaluation was 
assigned from December 1970, the date of the veteran's 
separation from service.  That decision was based on evidence 
that during service, in December 1969, the veteran underwent 
a hemilaminectomy, C4-5, C5-6 right, with foraminotomy, both 
levels.  Apparently, the records from that incident were not 
made part of the veteran's claims folder, but the veteran's 
service separation examination report, dated in October 1970, 
notes "post op. cervical disc surgery."  Moreover, in a 
post-service August 1971 VA examination report, it was noted 
that a cervical laminectomy was probably done, as there was a 
four inch, well-healed, scar of the posterior cervical spine.  
However, at the time of that examination the veteran's 
cervical spine function was described as normal, and an x-ray 
revealed normal findings.  

The noncompensable evaluation remained in effect until a 
December 1994 rating decision, at which time the disability 
rating for residuals, cervical laminectomy, was increased to 
10 percent disabling, from October 1994.  That decision was 
based on evidence that included a December 1994 VA 
examination report, which reflects that the veteran 
complained of some occasional pain in his neck, and an x-ray 
showed some moderately severe degenerative changes in the 
lower cervical spine.  

In March 1996, the veteran filed a claim for an increased 
rating, as he maintained that his disability had worsened.  
In a June 1996 rating decision, the RO assigned a 20 percent 
disability rating for the veteran's residuals, cervical 
laminectomy, effective from January 26, 1996.  That decision 
was based on evidence that included a May 1996 VA examination 
report, which contains a diagnosis of possible residual 
and/or recurrent cervical radiculopathy involving primarily 
the C5 and C6 roots with suggestive soft involvement of the 
C7 root.  The veteran disagreed with the June 1996 rating 
decision, and initiated this appeal.  

The Board notes that during the pendency of this appeal, in 
an August 1998 rating decision, the veteran was awarded a 40 
percent rating for postoperative residuals, cervical 
laminectomy with degenerative changes and C5-C6 
radiculopathy, effective from August 24, 1996.  However, the 
veteran's appeal was not abrogated by that action, as the 
veteran was not granted the maximum benefit allowable under 
the VA Schedule for Rating Disabilities.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Specifically, the Board notes that 
the veteran appealed the rating decision that assigned a 20 
percent evaluation for residuals, cervical laminectomy, 
effective from January 26, 1996.  Although the August 1998 
rating decision increased the rating to 40 percent, it was 
only increased effective from August 24, 1996.  Thus, the 
Board notes that there are two time periods to consider in 
this appeal.  The Board must consider whether the veteran is 
entitled to an evaluation in excess of 20 percent from 
January 15, 1996 to August 24, 1996, and whether the veteran 
is entitled to an evaluation in excess of 40 percent from 
August 24, 1996, to the present.  

Reviewing some of the above-referenced medical evidence more 
closely, the Board notes that in the December 1994 VA spine 
examination, the veteran complained of some paresthesias in 
the right upper extremity.  He also reported occasional 
muscle tension on the right side of his neck, which he said 
would draw his head over.  Additionally, he noted some pain 
in his low back and right hip, which rendered him unable to 
walk about once or twice a year.  The veteran had some slight 
weakness in the right lower extremity, but he was 
neurovascularly intact in both upper and lower extremities.  
Deep tendon reflexes were equal and symmetrical, bilaterally.  
Range of motion of the cervical spine was flexion of 45 
degrees, extension of 30 degrees, right and left lateral 
flexion of 30 degrees and left and right rotation of 45 
degrees.  Radiographic examination demonstrated some spurring 
and mild degenerative changes at the C6 level.  Diagnosis was 
cervical degenerative disc disease with evidence of muscular 
tension on the right side.  A December 1994 VA x-ray report 
reveals an impression of degenerative changes, moderately 
severe, lower cervical spine.  

A January 1996 VA outpatient medical record reflects that the 
veteran complained of pain in his left chest to his back, and 
he indicated that his arm would get numb.  
A VA outpatient medical record dated in February 1996 
reflects that the veteran complained of neck pain with 
numbness in his index finger, which he reported worsened with 
anxiety.  An April 1996 EMG study revealed chronic, right 
C5/6 radiculopathy possibly sequelae of previous disc 
disease.

In a May 1996 VA examination, the veteran reported that 
intermittently over the past several years, he was 
experiencing a shooting type of radicular discomfort, which 
extended from the left paraspinal cervical soft tissues, 
distally across the trapezial musculature.  He noted that on 
rare occasion, this discomfort was aggravated with movement.  
The veteran noted that the right upper extremity had been 
more significantly involved, but that following surgery and 
over the progressive intervening years, the right upper 
extremity appeared to have returned to normal strength and 
activity.  However, he indicated that the left upper 
extremity manifested discomfort, and the bilateral 
paracervical pain had worsened.  Examination revealed range 
of motion to be limited in all planes.  The diagnosis 
included possible residual and/or recurrent cervical 
radiculopathy involving primarily the C5 and C6 roots with 
suggestive soft involvement of the C7 root.  A July 1996 MRI 
report revealed an impression of degenerative changes most 
significant at the C5-6 and C6-7 levels, where there was 
borderline to mild canal stenosis.  

An August 1996 VA outpatient record indicates that the 
veteran complained of pain and decreased range of motion in 
his right shoulder.  The veteran also presented with left 
index finger numbness for two months.  A September 1996 VA 
outpatient record reveals that the veteran complained of 
sharp pain in the right side of his neck.  He also complained 
that his right should hurt.  Examination revealed no palpable 
tenderness.  The assessment indicated that the veteran's 
symptoms were typical of a neurosurgical problem at C6 area 
of the neck.

In an August 1997 VA outpatient medical record, the veteran 
complained of severe neck pain, which was worse when sitting.  
The prognosis was severe cervical spine injury with pain.  An 
August 1997 statement from a VA doctor indicates that the 
veteran has severe cervical spine problems.  It was noted 
that the veteran has a pinched nerve, and was unable to do 
any work.  It was further noted that the veteran needed 
surgery on his neck. 

In a December 1997 VA outpatient medical record, the veteran 
complained that his neck hurt him a bit.  A February 1998 VA 
x-ray report revealed an impression of degenerative changes 
of the lower cervical spine, with no acute disease.  

In a March 1998 VA spine examination, the veteran complained 
of pain in his neck, which he described as a daily ache.  The 
veteran stated that the pain was not sharp or radiating, and 
he described no weakness, numbness, or tingling.  However, 
there was weakness, fatigability, and lack of endurance on 
repetitive extension and abduction of the right shoulder.  
Objective examination revealed that the veteran's cervical 
spine was slightly painful on motion.  There was slight 
tenderness in the neck region, but no muscle spasm.  There 
were no postural abnormalities or fixed deformities.  The 
examiner remarked that the veteran's primary decreased range 
of motion was due to pain and muscle weakness, and weakness 
due to the neuropathy of C5 and C6 supply of these muscles.  

In a March 1998 VA general medical examination, the veteran 
reported straining his neck with heavy lifting in military 
service, for which he had surgery in service, and having no 
known trauma to the neck since that time.  The examiner 
indicated that review of the records and the veteran's 
statements reflected almost total recovery of use of the 
right upper extremity, although there was some evidence of 
weakness, fatigability, and lack of endurance on extension 
and abduction of the shoulder.  The veteran's chief 
complaints at that time were of some daily pain in the region 
of the neck, with no radiation of numbness into the right 
upper extremity.  The veteran indicated that he could 
sometimes go long periods without pain, and he denied any 
radiation or numbness to the lower extremities.  

The following objective findings were noted in the foregoing 
VA examination.  On repetitive movements, the examiner 
indicated that the veteran appeared slow in movement, and he 
demonstrated difficulty in extension and abduction of the 
shoulder.  There was tenderness of the paravertebral muscles, 
deltoid and trapezius muscles on the right, but no spasm.  
There was weakness and fatigue on repetitive range of motion 
of flexion and abduction of the right shoulder.  There was no 
incoordination of the right upper extremity on motion, and 
the active range of motion of the right shoulder was 
described as being to the maximum limits.  Range of motion of 
the cervical spine was flexion to 22 degrees, extension to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 28 degrees, right lateral rotation to 40 degrees, 
and left lateral rotation to 50 degrees.  All deep tendon 
reflexes were equal bilaterally; there was no evidence of 
sensory loss, and the feet were within normal limits, 
neurologically.  The diagnosis was status post laminectomy 
and fusion of C5-6 with residual degenerative arthritis and 
radicular neuropathy of C5-6 nerve roots on the right, 
minimal.  Additionally, the diagnosis included persistent C5-
6 disc space narrowing, and neural foraminal narrowing of C5-
6, right, due to the previous diagnosis.  

The veteran's postoperative residuals of cervical laminectomy 
with degenerative changes and C5-C6 radiculopathy has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
which sets forth the criteria for rating intervertebral disc 
syndrome.  A 20 percent rating requires moderate, recurring 
attacks; a 40 percent rating requires severe, recurring 
attacks, with intermittent relief.  A 60 percent rating, the 
highest rating under DC 5293, requires evidence of pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  

As discussed earlier in this decision, there are two periods 
to consider in this appeal, which will be analyzed separately 
below.  

A.  20 percent rating:  January 26, 1996 through August 24, 
1996

The Board finds that in light of the medical evidence 
summarized above, the currently assigned 20 percent rating is 
appropriate for the period from January 26, 1996 to August 
24, 1996, for postoperative residuals of cervical laminectomy 
with degenerative changes and C5-C6 radiculopathy of the 
right shoulder muscles.  The relevant medical records show 
that since January 1996, the veteran's disability has been 
manifested by complaints of pain, including some numbness in 
his right upper extremity, and shooting radicular discomfort 
across the trapezius muscles.  However, in the May 1996 VA 
examination, the veteran reported that the pain was 
intermittent, and he also indicated that he felt that his 
right upper extremity had appeared to return to normal 
strength and activity, although he noticed discomfort in his 
left upper extremity.

The Board finds that although the veteran's disability has 
been characterized by pain and numbness during the period for 
which a 20 percent rating was assigned (January 1996 through 
August 1996), it does not appear that the veteran's service-
connected disability manifested symptoms that were more than 
moderately disabling during that time, so as to warrant an 
evaluation in excess of 20 percent.  The medical evidence as 
a whole does not reflect severe, recurrent attacks.  Rather, 
the evidence of record reflects radiculopathy during that 
time period, and complaints of pain described as 
"discomfort."  See 38 C.F.R. § 4.71a, DC 5293.  Moreover, 
the Board finds that the veteran's complaints of pain, 
discomfort, and weakness were contemplated by the assignment 
of a 20 percent rating under DC 5293.  See 38 C.F.R. §§ 4.40, 
4.45, 4.71a, DC 5293; DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In short, the Board finds that an evaluation in 
excess of 20 percent from January 1996 through August 1996, 
is simply not warranted.

The Board has also considered other related diagnostic code 
provisions.  However, the 20 percent rating during this time 
period contemplates moderate limitation of the cervical spine 
if DC 5290 were to be applied.  There is not evidence, even 
considering additional functional loss due to pain, weakness, 
incoordination and fatigue to warrant a finding of severe 
limitation of motion to otherwise assign a 30 percent rating 
under DC 5290.  Further, in the absence of evidence ankylosis 
of the cervical spine (DC 5287), there is no basis for a 
higher evaluation under related diagnostic codes. 

B.  40 percent:  August 24, 1996 - present

The Board finds that the medical evidence supports a 40 
percent rating, but no higher, for the period following 
August 24, 1996 to the present, for postoperative residuals 
of cervical laminectomy with degenerative changes and C5-C6 
radiculopathy.  Notably, the evidence following August 1996 
reflects complaints of more severe pain and limited function.  
For example, the medical records show that in August 1996, 
the veteran complained of decreased range of motion in his 
right upper extremity, and numbness in his index finger for 
two months.  In September 1996, the veteran was describing 
the pain as sharp, and in August 1997, he described the pain 
as severe.  Also in August 1997, an examiner described the 
veteran's cervical spine injury as severe, and indicated that 
the veteran's neck pain inhibited his ability to work.  

In the March 1998 VA examinations, the severity of the 
veteran's pain level appears to have lessened.  The veteran 
indicated that his neck ached daily, although he stated that 
the pain was not sharp, and there was no radiation of pain 
into his upper extremities.  Moreover, the veteran indicated 
that sometimes long periods passed without pain.  The 
examiner noted that the veteran's right upper extremity 
became weaker after repetitive movement.  There was 
tenderness to the paravertebral muscles, but no muscle spasm.  

Based on the foregoing medical evidence, as well as the 
complaints from the veteran, the Board finds that a 40 
percent rating under DC 5293 is appropriate from August 1996.  
In the absence of more severely disabling symptoms, such as 
muscle spasm, and absent ankle jerk or other symptoms of 
sciatic neuropathy, an evaluation in excess of 40 percent 
from August 1996, is simply not warranted.  The Board does 
recognize the evidence of pain, weakness, and fatigue, but 
the evidence does not show such additional functional loss 
due to such symptoms to more nearly approximate the criteria 
for a 60 percent rating for pronounced disc syndrome under DC 
5293.  38 C.F.R. §§ 4.40, 4.45; Deluca.

The Board has also considered other related diagnostic code 
provisions.  In that regard, the Board notes that the range 
of motion of the cervical spine, as reported in the March 
1998 VA examination report, has significantly worsened since 
the range of motion reported in an earlier December 1994 VA 
examination report.  However, the maximum rating assignable 
for severe limitation of motion of the cervical spine (DC 
5290) is 30 percent.  Moreover, even though the record is 
negative for any findings of cervical spine ankylosis, the 
Board notes that the maximum rating for ankylosis of the 
cervical spine is 40 percent.  38 C.F.R. § 4.71a, DC 5287.  
In short, there is no basis for a higher evaluation under 
related diagnostic codes. 

C.  Conclusion

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
postoperative residuals of cervical laminectomy with 
degenerative changes and C5-C6 radiculopathy of the right 
shoulder muscles and their effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  In conclusion, the current medical 
evidence, as previously discussed, is consistent with no more 
than a 20 percent rating for the period from January 26, 1996 
through August 24, 1996, and a 40 percent rating from August 
24, 1996 to the present.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, the Board 
finds no basis for assignment of a higher evaluation. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) in rendering the foregoing decisions, but there is 
not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise permit a favorable 
resolution of the present appeal. 

Finally, the record does not reflect that the veteran's 
service-connected postoperative residuals of cervical 
laminectomy with degenerative changes and C5-C6 radiculopathy 
of the right shoulder muscles has adversely affected his 
employability, beyond that contemplated in the VA Schedule 
for Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II.  TDIU

This appeal arises out of the veteran's claim that his 
service-connected cervical spine disability renders him 
unemployable.  

The Board finds that the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

According to the law, entitlement to a TDIU requires the 
presence of an impairment so severe that it is impossible for 
the average person to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when:  1) if there 
is only one disability, this disability shall be ratable at 
60 percent or more; and 2) if there are two or more 
disabilities, at least one disability shall be ratable at 40 
percent or more, and there must be sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  A total disability rating may also be 
assigned pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b) for veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).  

Service connection is presently in effect for postoperative 
residuals, cervical laminectomy with degenerative changes and 
C5-C6 radiculopathy of the right shoulder muscles, currently 
rated as 40 percent disabling.  There are no other service-
connected disabilities.  The Board finds that the veteran 
does not presently meet the percentage requirements set forth 
in 38 C.F.R. § 4.16(a), as his combined disability rating is 
less than 70 percent.  However, the veteran may still be 
entitled to a TDIU on an extra-schedular basis, pursuant to 
38 C.F.R. § 4.16(b).

According to the veteran's Application for Increased 
Compensation Based on Unemployability, received in August 
1997, the veteran has the equivalency of a high school 
education, and a few months of computer training.  His past 
work experience includes a position as a forklift operator 
and a machine operator.  He indicated that he became too 
disabled to work in July 1996.  Other information in the 
veteran's claims folder reveals that his past work experience 
also included a position as rip-saw operator. 

Reviewing the medical evidence of record, a June 1992 VA 
outpatient record indicates that the veteran reported that he 
was able to maintain employment, despite excessive marijuana 
use, since his employer was a friend.  In a July 1996 
psychiatric examination, the veteran reported having worked 
most his life, and there was one job he had held for 12 
years.  He indicated that he had been in his current job as a 
clerk for three years.  

An August 1997 VA letter from a VA Counseling Psychologist 
reveals that the veteran had filed a claim for vocational 
rehabilitation service, but that his claim had been denied, 
as it appeared from all available evidence that the veteran 
was not employable.  In light of that statement, the Board 
obtained the veteran's Vocational Rehabilitation folder, to 
shed more light on the circumstances under which that 
statement was made.  

The veteran's vocational rehabilitation folder contains 
evidence that, in summary, indicates that the veteran had 
physical limitations in his abilities to work due to his 
cervical spine disability.  In a statement from the veteran's 
former employer, dated in September 1996, it was noted that 
the veteran had began working at the furniture store in light 
machinery and assembly.  However, the job required much 
physical lifting and was a faced paced job, which the veteran 
was having difficulty keeping up with.  As such, he was 
placed on the active list for light duty positions, should 
they become available.  

In a Special Report of Training, covering the period from 
July 1997 through August 1997, it was concluded that based on 
a review of the veteran's file, as well as consultations with 
the veteran, the veteran's physician, and the counseling 
psychologist, the veteran was medically infeasible for 
Chapter 31 vocational rehabilitation services.  More 
specifically, it was noted that the veteran had scar tissue 
from his cervical spine disability, which caused stiffness 
and pain in his neck.  It was further noted that the veteran 
was not compliant in taking his pain medication for his neck.  
Most significantly, it was noted that phone calls with the 
veteran's doctor's nurse indicated that the doctor felt the 
veteran should not be working in the community.  This phone 
call was followed up with a statement from the veteran's 
doctor, the Chief Medical Officer of the VA medical center in 
Evansville, Indiana, dated in August 1997.  According to the 
doctor, the veteran has severe cervical spine problems, 
including a pinched nerve, and he was unable to do "much, if 
any, work."  The doctor opined "I do not think [the 
veteran] should try to be doing any work at the present 
time."

The Board notes that the veteran's claims folder also 
contains a VA outpatient treatment record, dated in August 
1997, which indicates that the veteran is not able to work 
due to his neck pain.  

In a March 1998 VA general medical examination report, the 
examiner indicated that there was no restrictions to the 
veteran's daily activities, except for slight limitation of 
reaching above the shoulder.  The examiner reported that he 
reviewed the veteran's claims for vocational rehabilitation, 
and notes that the veteran was found unemployable by VA 
vocational rehabilitation standards.  However, the examiner 
opined that while the veteran had a severe disability due to 
his cervical spine condition, it was "not the sole reason 
for his unemployability."  

Records from the Social Security Administration (SSA) reflect 
that in June 1998, the veteran was awarded disability 
benefits based on a primary diagnosis of mood disorder, and a 
secondary diagnosis of the back.  A written explanation of 
that determination reveals that the veteran's mental 
impairment precluded sustained performance of even simple 
routine tasks in a competitive work setting.  The veteran was 
found to be disabled beginning September 15, 1996.  Contained 
in the records received from the SSA was a report from the 
Indiana Department of Family and Social Services Disability 
Determination Bureau dated in October 1997.  In that report, 
it was noted that the veteran was depressed because he could 
not work due to the pain in the back of his neck. 

While the veteran's service-connected cervical spine 
disability does result in industrial impairment, the 
preponderance of the evidence is against a finding that this 
disability renders the veteran unable to obtain or retain 
substantially gainful employment.  The fact that the Social 
Security Administration has found the veteran to be 
unemployable is acknowledged, but it appears that such 
finding was based on nonservice-connected disability as well.  
Likewise, VA's finding that the veteran is not medically 
feasible for a Chapter 31 vocational rehabilitation program 
included consideration of nonservice-connected disability.  
For purpose of the veteran's TDIU claim, only his service-
connected disability may be considered.  The evidence simply 
does not show that the service-connected cervical spine 
disability alone renders the veteran unemployable.  

With regard to this issue, the Board has considered 38 
U.S.C.A. § 5107(b), but there is no basis under this statute 
for finding that TDIU benefits are warranted at this time. 


ORDER

The appeal is denied as to all issues. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

